ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that MELANIE D. APPLEBY, a Judge of the Superior Court, be suspended from the performance of her judicial duties for a period of one month, without pay, for violating Canon 1 (a judge should personally observe high standards of conduct to preserve the integrity and independence of the judiciary), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3C(1) (a judge shall disqualify himself or herself from a proceeding in which the judge’s impartiality might reasonably be questioned), Canon 5A(1) (a judge’s extrajudicial activities shall not cast doubt on the judge’s capacity to act impartially), Canon 5A(2) (a judge must conduct all extrajudicial activities in a manner so as to not demean the judicial office), and Canon 5A(3) (a judge’s extra-judicial activities shall not interfere with the proper performance of judicial duties) of the Code of Judicial Conduct;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived her right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing; It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and MELANIE D. APPLEBY, a Judge of the Superior Court, is hereby suspended from the performance of her judicial duties, without pay, for a period of one month, effective November 10, 2014.